10/12/2022



                                                                                    Case Number: DA 22-0467




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                      CASE NO. DA 22-0467


TESSA ZOLINKOV, et al.,

                                 Plaintiff/Appellant,
vs.

NATIONAL BOARD OF MEDIACAL EXAMINERS

                                  Defendant/Appellant.


ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME
          TO FILE APPELLANT’S ANSWER BRIEF


      Upon     motion       of   the   Defendant/Appellant   through   their   counsel,

Plaintiff/Appellant having no objection thereto, and pursuant to Rule 26(1), Mont.

R. App. P.:

      IT IS HEREBY ORDERED that the Defendant/Appellant is granted an

additional 30-day extension until December 2, 2022, in which to prepare, file, and

serve their answer brief.

      DATED this _____ day of October, 2022

                                                  ___________________________
                                                  CHIEF JUSTICE

cc:   Robert Farris-Olsen
      Mark D. Parker

                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                            October 12 2022